OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                             AUSTIN

-c.-
--

       Hon. Robert 3. Allen
       County Attorney
       rubbook County
       Lubbsok, Texas
       Duar sir:


                                oithe Peso




                "1 have a queeti                the dietribu-
           tion findpayment of f
           Peaoel.




                                         as-emon.whioh he
                                          to bring the total
                                         the mimesJuatios of
                                         buu on the Uelln-
                                        and, In a&lltion to

                               he oould apply the tsee ool-
                              hich were listed ee delinquent
                              hir 19S'?allowance up to the

                         105tL,C.C.P. grovlbes, *....&.SO
                         by the oounty to the Justlos or
           the Peace, for each oriminal aotlon tried and
           FIXALLY DIBP0615DOF BPFWE EIK...' The words
           ot this statute aem very olear that before a
           Justice of the Pesos Lo entftZed to $2.SO frcim
           the county, thr!oetsemust be finally disposed OS
           before him.
Ron. 'iobertLT.Allen, T<ige2


         'article 3892, !?.C.s.,provides that any
    offioer who does not collect the mxinuc amount
    of his fees for any fisctl year end reporta de-
    linquent fees for that yeer shall be entitled
    to retain, when colleated, suoh psrt of suoh
    delinquent fees as is sufficientto complete
    the amxlm.m oos?ponsetionauthorizedfor the
    year in which delinquent fee6 were charged, End
    also retain the eo.ouutof exoess fees authorized
    by law.
           -10 your opinion O-1868, dated Februsry 23,
    1940, you state, *Where a defendant pleads
    ;uilty in a justice oourt but do88 not pay the
    fine, end a ymr later a newly eleotsd justice
    iesuea commitment and the defendant is placed
    In jail end lays out hia fine en4 ooata, the
    justioe of -he peeoe who took the plee5;E gul:r;y
    would be entitled to the trial tee.'
    statesent seems to be contrary to Article*1032
    because   under 1052 C.C.P., the Juetloe of the
    Peaoe would not be entitled to sup payment by
    the county uhlesa the case wea finally disposed
    0r before hid.
         '? have advised the Lubbook County Auditor
    that the $2.50 fee to be paid the Justfoe of,the
    Peeoe was not due him unless the oese was finally
    disposed of before him, end a oaee whioh waa
    tried in 1937, but not finally disposed of until
    1938 would be earned es of 1928, and should not
    -be listed es a delinquent fee due ror 1937.
          Vith the above statutes In m,ind,would you
     kindly give me your opinion es to the answer to
     the question set out in the firat part of this
     letter?*
          In your letter you state that the Juetice.of the
Peaoe granted "deferrede~met$t6* on oriminal  oesee nnd list-,
ad them as delinquent f       e wish to 0~11 your attention
to Article 698 of the Code of Criminal Prooedure of Texee,
whioh applies to "deferred judgments",whioh reads ea follows:
          *On each verdiot cf aoquittal or oonviotfon,
Hon. Robert J. Allen, Page 3


       the proper judgment shell be entered imzedietely.
       If acquitted the defendant shall be at once dis-
       oherged from all further llebfllty UpOn the Oharge
       for which he wee tried; provided that, in miade-
       meanor cases where there ia returned a verdiat,
       or a plea of guilty is entered and the punishment
       assessed is by fine only. the Court nay, on written
       request of the defendant end for good o(Puse shown,
       defer judgment uutil 6ome other da3 fixed by order
       of the Court; but in no event ahell the judgment
       be deierred for a longer period of time than six
       (6) monthe. On explretlon of the time fixed by the
       order cf the Court, the Court or JuIggethereof,
       shall enter judgment on the verdlot or plea end
       the saxe shell be executed as provided by Chapter
       4, Title 9, of the Code of Criminal Procedars of
       the State of Texas. Provided further, that the
       Court or ;YuUge,thereof,In the exeraiee of sound
       dlsoretian~leay  pemft the defendantwhere judgment
       is deferred, to remain at large on hia oyn reooe-
       nieenoe, or may requfre him to enter Into bond in
       a mm at least double the amount of the aawesed
       fine end oosts, oooditionedthat the 4efen4ant and
       auretiea,    joint&y and neverally,   vii11pay suoh fine
       md costs unless the defendantpersonallyappears
       on the day set tn the order and d~luoherges     the judg-
       rat la the manher provldod by Chapter 4, Title 9
       of the Code of Crlmlnal Prooedum of the State of
       Texas; end for the e.nforceroent    of any judgueat en-
       tered, all writs, proaeeaas and remedies OS the
       Gode'of Criminal Proaedure are cede applloeble so,
       X~~~~;eneaessaryto oerry out the proofsionsof thie
                 ."
            We think there is a oleer distinctionbetween the
fen%    *deSerre8 peymaeatsnand *deferred
                                 -.-      ju4gments.e
            Artiale   105Z, 0od.eof Crixinel Procedure, rsads as
f011OV8 :
            e'phreeDollar8 shell be paid by the aounty to
       the CounOy Judge, or Judge of the Court at Law, and
       Two poller8 end fifty oents shell be p&Id by the
       oounty to the Justioe of the Peace, for aaoh orimiaal
       aation tried end finally disposed of before h&s.
       Frcvided, however',that in all oountiss have a popu-
       lation 20,000 or less, the Suatioe of the Peeoe shalt
Eon.   Robert    J. Allen, Face 4


       reoeive    8 trial   tee   of   Three   Xlollar8.   Such    jndge
       or Justioe 8hEll present t0 the CO~3Ei881OQ8r8'
       Court of hi8 county  at a regular term    thereof,
       a written aoeount apeoifying8aoh orlmlnal a&ion
       in'nhloh he chlm8 8uoh f66, osrtlfied by euoh
       J~ge or Justloo to be oorreot, and filed with
       the County Clerk. 'Ph.3 COUilQi88idWr8'   Court Ohall
       approve such acoount for 8uoh amount a8 they find to
       be oorroot, end order a draft to be issued upon
       the County Treasurer in favor of 8wh Jnd@ or
       JuGtios ror the amount 80 approved. FrovIQed the
       Commlssicnsrs*Court shall not pap any aooount
       or trial fee8 In any Oa80 tried 8X4&in which an
       ioquittal is had unless t.haState of Texas w&s
       repreeentsd  .ln,the,trial~
                                 of 8ald oause by the
       COlUltpAttOrIIey,OD hi8 a88f.8taIlt, CriloiMl Di8-
       triOt Attorney or hi.8688i8t6nt', and the OOrti-
       floate of 86$d :Attorn6p 16 attoohed to 88id
       aoootit .otrtifpin& to the feat that said cause
       w68 tried, an@ thv State 0r Texas was rap~rvrtntvd,
       and that in.6i8 judgment thert wao ,suirihnt
       tVid6nO8 in 6aid oau8e t0 @-and   a trial    Of 86~10.~

           OplaiOa 8~. o-616 Of thi8 dtpart&6nt,hold8 that
Artdole,105%.l@xlt of.OrlminalFraued%-e of Tbxae, a8 amencted,
provld68  that the Justice,ofthe Peaaa shall raoelvs $2.50
ln all countlee hsving a popiilatloa of~mors  than 20,000
inhabitant8for.aaoh uM!ainalaotion.tried     and ii&ally diS-
DO8ed of befurs him. eueh fee8 to be Dafd.bY the oountY when
iuoh claim8 i&e ii&I in ouupl.iance  with Ariiole 3052,-Codo
OS Crlmiaal froeedure, and that it is Immaterialwhether the
defendant who is oonvio%ed i.3such orimiD.al  a&ion pay8 his
+5nv and costs Oi Work8 his fine and a66t6 outi 011 the oouat.~
                                                                  ooouaty,   or
                                                                   a sufftoient

          Opinion %a. O-1758 of this department hold8 that
the justice of.thee;f=g&e$;r~~~y$
p6lldUpOIlthE.tOll
rbthex in8tead onths rendition of his final judgme&t la tile
Eon. Robert J. YUlea, Page 5



by the oounty   oourt   or by the court Of orlminal appeals.
            We eMlO    herewith OOpie8 of OpiniOn8 308. O-616,
o-1759   and O-1868, wElob dtti with variou8 qUVI8tiOU8 rlmllar
to pour question.

          WE do not hart paas on the propriety Or legalitp
or tht Wdererrlng of payment8 * on valid jUdgmd8   Of oon-
vlotioa in Ir;isdameaaoroaat8 by the Justlee of the Feaoe or
other orfiotrs.

          In anawer~t0 your qu6atioa    you ar6 rs8peottully
advised thet it iS the OpiaiOn Of thi8 dep8rhteat    that ii
the fustioe of the Peaoe rend6red a valid judgmant oi oon-
vlotlon whiah beoama final  in 1957, iwdofar a8 hi8 jurisdio-
tioa wa8 oonoerned and he did not oolleot his trial fra
for mce In 1937 frau the aouaty,     and reported 88me a8 a
delinquent fee for that pear, thtn he would be clearly an-
titled to aollect 8661~    from   ihe   oounty,   uadar   the taot8,
In order to bring his 1937 allomno6   up to the maximum, ra-
gardla88 a? whether or not the rim and acsts were aver
paid or the ju6gment 8ati8fied  by jail seniae Of the  d,a-
fendat or by the defendant*8 working   88me out oa the oounty
fara or other pub110 works.

           Ii the "$xlgmtnt or oonviotlon” wan dtierred  under
Article 698. codt of Criminal Prooedurt. the ~ustlae would
not be entl&6    to hi8 trial fte until *ha nditterred judg-
ment' IV68 rendered, tnttred and beoama final Cl 80 far as
the juriediction ot the jurrtfae or the pea08 was ooneernad.

                                         Vary truly youra

                                   ATI’CRARY GEMSRAI~ CF TEXAS         /